Dismiss and Opinion Filed August 5, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00517-CR
                               No. 05-21-00520-CR
                    BRYAN MATTHEW CAHILL, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
           Trial Court Cause Nos. 380-82181-2019 & 380-82182-2019

                         MEMORANDUM OPINION
                 Before Justices Osborne, Pedersen, III, and Nowell
                             Opinion by Justice Nowell
      On June 30, 2021, appellant filed a pro se notice of appeal listing nine trial

court cause numbers. After reviewing the documents filed by the Collin County

District Clerk along with the notice of appeal, the Court questioned its jurisdiction

over cause numbers 05-21-00517-CR and 05-21-00520-CR because it appeared

those two cause numbers were dismissed by the trial court in a June 16, 2021 order.

We asked the parties (appellant had since been appointed counsel) to brief the Court

on the jurisdictional issue.
      On July 21, 2021, appellant’s counsel responded, agreeing that those two

cases should be dismissed for want of jurisdiction. To date, the State has not

responded.

      There is no constitutional right to appellate review of criminal convictions.

See Phynes v. State, 828 S.W.2d 1, 2 (Tex. Crim. App. 1992). The Texas Legislature

confers the right of appeal in criminal cases, and a party may appeal only from

judgments of conviction or authorized orders. See TEX. CODE CRIM. PROC. ANN. art.

44.02, TEX. R. APP. P. 25.2(a)(2); see also Ragston v. State, 424 S.W.3d 49, 52 (Tex.

Crim. App. 2014). Thus, the “standard for determining jurisdiction is not whether

the appeal is precluded by law, but whether the appeal is authorized by law.” Abbott

v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). And although the State

may appeal an order dismissing an indictment, the defendant does not have a

corresponding right to do the same. See TEX. R. APP. P. 25.2(a)(2); see also Petty v.

State, 800 S.W.2d 582, 583–84 (Tex. App.—Tyler 1990, no pet.) (per curiam)

(dismissal of indictment is not appealable order).

      Because we lack jurisdiction over appellate cause numbers 05-21-00517-CR

and 05-21-00520-CR, we dismiss those two appeals.



200517f.u05                                /Erin A. Nowell//
200520f.u05                                ERIN A. NOWELL
                                           JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)

                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

BRYAN MATTHEW CAHILL,                        On Appeal from the 380th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 380-82181-
No. 05-21-00517-CR          V.               2019.
                                             Opinion delivered by Justice Nowell.
THE STATE OF TEXAS, Appellee                 Justices Osborne and Pedersen, III
                                             participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 5th day of August, 2021.




                                       –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

BRYAN MATTHEW CAHILL,                        On Appeal from the 380th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 380-82182-
No. 05-21-00520-CR          V.               2019.
                                             Opinion delivered by Justice Nowell.
THE STATE OF TEXAS, Appellee                 Justices Osborne and Pedersen, III
                                             participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 5th day of August, 2021.




                                       –4–